Citation Nr: 1620936	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia
		
	

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran served on active duty from February 1972 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Board remanded this matter for additional development.  

In a June 2015 decision, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, pursuant to a March 2016 Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision, and remanded the matter to the Board for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 Joint Motion, it was found that the Board did not adequately provide a statement of reasons or bases because the Board did not reconcile the discrepancy in the evidence of record between VA medical records noting anxiety and the March 2015 VA examination addendum opinion that found there was no diagnosis of an anxiety disorder.  Based on review of the evidence of record, the Board concedes that the Veteran has been diagnosed with anxiety disorder during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also April 2005 D.C. Apgar report, July 2009, January 2010, June 2010, December 2012 VA treatment records (diagnosing anxiety disorder, not otherwise specified).  In addition, VA treatment records are replete with evidence indicating that anxiety disorder was an active problem.  See, e.g., July 2009, January 2010, March 2011, May 2011, November 2011, April 2013, July 2013, April 2014, June 2014, September 2014, October 2014, November 2014 reports.  Based on the foregoing evidence, the Board finds that this matter must be remanded for a VA addendum opinion to determine whether the diagnoses of anxiety disorder during the appeal period are related to the Veteran's service, to include his complaints of anxiety therein.  See April 1973 service treatment record (diagnosing immature personality, and noting the Veteran's complaint of being nervous since being stationed aboard the U.S.S. J.F. Kennedy for the past six months, unsure about what).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Finally, the record suggests that the Veteran receives ongoing VA treatment for his psychiatric disorder.  As the most recent treatment records are dated from January 2015, any outstanding VA treatment records should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.  

2. Then obtain an addendum opinion from the March 2015 VA examiner (or other qualified examiner, if unavailable) as to the etiology of the Veteran's diagnosed anxiety disorder.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is asked to address the following:  

Please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder had its onset in service or is otherwise the result of service, to include as a result of his April 1973 psychiatric treatment therein.  In addressing this question, please note that the Board concedes that the Veteran has been diagnosed with anxiety disorder during the appeal period.  Any opinion that indicates the Veteran does not have a current diagnosis of anxiety disorder will be returned as inadequate.

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that finding should be explained.  

3. Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issue on appeal and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


